The offense is murder. The punishment assessed is confinement in the state penitentiary for life.
The record is before us without any bills of exception or any objections to the court's charge, hence the only question presented for review is the sufficiency of the evidence. It was the State's theory, finding support in the evidence, that appellant shot and killed the deceased while he, the deceased, was running away in an effort to avoid being killed. There seems to be no question that appellant did the shooting; that immediately after the shooting he left Houston and went to Walker County where he was arrested six days later at which time he told the officers where the pistol with which he did the shooting was located; that as a result of said information they found a .25 caliber Japanese made pistol at the place indicated. The bullet taken from the body of the deceased, according to the testimony of ballistic experts, was fired from that pistol.
In his brief, appellant contends that if he is guilty of any offense, he would be guilty only of murder without malice or manslaughter, and cites us to a number of cases as supporting his contention. Those cases to which he refers were decided by the court when we had degrees of murder and manslaughter, *Page 424 
but said statutes were repealed and we now have no degrees of murder, hence the cases to which he refers have no application here.
We have carefully read the record and believe that the evidence is ample to sustain his conviction, therefore the judgment of the trial court is in all things affirmed.
Opinion approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.